Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of October 24, 2013, is among LONE PINE
RESOURCES INC., a Delaware corporation (the “Parent”), LONE PINE RESOURCES
CANADA LTD., a corporation amalgamated under the laws of the Province of
Alberta, Canada (“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Administrative Agent.

 

W I T N E S S E T H:

 

In consideration of the mutual promises herein contained and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.                Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Act” is defined in Section 10.15.

 

“Administration Charge” has the meaning ascribed thereto in the Initial CCAA
Order.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currency” is defined in Section 2.20(a).

 

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Applicable Lending Office” means, for each Lender, such office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
in writing to the Administrative Agent and Borrower as the office by which its
Loans are to be made and/or issued and maintained.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently set forth in the Register, giving effect to any assignments made in
accordance with Section 10.4 or any increases or decreases in Commitments made
in accordance with this Agreement.

 

“Applicable Rate” means the Canadian Prime Rate, plus 5.00%.

 

--------------------------------------------------------------------------------


 

“Arranger” means J.P. Morgan Securities LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in substantially the
form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Vice President or the Treasurer of such Person or
any other officer of such Person duly authorized to contractually bind such
Person specified as such to the Administrative Agent in writing by any of the
aforementioned officers of such Person.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Borrower” is defined in the preamble.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form provided under the Existing Credit
Facility or any other form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Canada, Calgary, Canada, and Montreal, Canada
are authorized or required by law to remain closed.

 

“Canadian Dollars” or “C$” or “$” or “Dollar” refers to lawful money of Canada.

 

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by the Administrative Agent as the base
rate the Administrative Agent will use to determine rates of interest on
Canadian Dollar loans to its customers in Canada, (b) the per annum floating
rate of interest established from time to time by the Reference Lender as the
base rate the Reference Lender will use to determine rates of interest on
Canadian Dollar loans to its customers in Canada, and (c) the sum of (i) the
discount rate expressed as a rate of interest per annum payable to the
purchasers of thirty-day bankers’ acceptances, duly accepted by the
Administrative Agent, as established by the Administrative Agent and (ii) 100
basis points.  Without notice to Borrower or any other Person, the Canadian
Prime Rate shall change automatically from time to time as and in the amount by
which said prime rate shall fluctuate.  The Canadian Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent may make commercial loans and other
loans at rates of interest at, above or below the Canadian Prime Rate.  For
purposes of this Agreement, any change in any interest rate due to a change in
the Canadian Prime Rate shall be effective on the date such change in the
Canadian Prime Rate is announced.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Flow Model” means a rolling 13-week cash forecast of receipts and
disbursements not materially inconsistent with the cash flow forecast provided
to the Administrative Agent as of September 23, 2013, and in form and substance
reasonably satisfactory to the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral having a fair market value in excess of C$500,000 (or its
equivalent in other currencies).

 

“CCAA Court” means the court overseeing the Insolvency Proceedings in Canada.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Applicable Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import.

 

“Collateral” means all present and after-acquired property of each of the Loan
Parties over which a Lien has been granted to the Administrative Agent and the
Lenders pursuant to the DIP Charge.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans expressed as an amount representing the maximum aggregate amount
of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.8, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.4, and (c) terminated pursuant to Sections 8.2 or 8.3.  The initial
amount of each Lender’s Commitment is set forth on Schedule 2.1, or in the
Register following any Assignment and Assumption to which such Lender is a
party.  The initial aggregate amount of the Commitments of the Lenders is
C$10,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified Borrower,
the Administrative Agent or any other Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in

 

3

--------------------------------------------------------------------------------


 

which it commits to extend credit, (c) has failed, within three (3) Business
Days after request by the Administrative Agent or any other Lender, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s or such other Lender’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become insolvent or bankrupt.

 

“DIP Charge” means the Lien(s) granted in favour of the Administrative Agent and
the Lenders under the Initial CCAA Order in respect of the Loan Documents, the
Loans and the other Obligations.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
and Section 4.2 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).

 

“Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower, addressed to the Lenders and
delivered to the Administrative Agent whereby Borrower certifies satisfaction
and/or waiver of all the conditions precedent to the effectiveness under
Section 4.1 and Section 4.2 of this Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding directives or directions or
legally binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of the
environment, preservation or reclamation of natural resources, environmental
contamination or pollution, the management, handling, Release or threatened
Release of, or exposure to, any Hazardous Material or, to the extent relating to
human exposure to Hazardous Materials, health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, any liability for damages, costs of environmental investigation,
Remedial Action, fines, penalties or indemnities), directly or indirectly
resulting from or based upon (a) violation of or liability under any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other legally binding
consensual arrangement pursuant to which liability is assumed by or imposed on
any Loan Party or its Subsidiaries with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder, (a) income, capital or franchise taxes imposed on (or
measured by) its net income or capital by the federal, or any provincial,
government of Canada, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, (b) any
branch profits taxes imposed by the federal, or any provincial, government of
Canada, the United States or any of its political subdivisions, or any similar
tax imposed by any other jurisdiction in which Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender.

 

4

--------------------------------------------------------------------------------


 

“Existing Credit Facility” means the credit agreement dated as of March 18, 2011
(as amended to the date hereof) among the Borrower, JPMorgan Chase Bank, N.A.,
as the Global Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as the Canadian Administrative Agent, the other agents party thereto, and the
lenders party thereto, as it may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Existing Hedging Agreements” means (a) the ISDA master agreement (and schedule)
dated August 15, 2011, by and between J.P. Morgan Commodities Canada Corporation
and the Borrower; (b) the ISDA master agreement (and schedule) dated May 27,
2011, by and between Canadian Imperial Bank of Commerce and the Borrower;
(c) the ISDA master agreement (and schedule) dated May 27, 2011, by and between
The Bank of Nova Scotia and the Borrower; (d) the ISDA master agreement (and
schedule) dated July 7, 1999, by and between Bank of Montreal and the Borrower.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof.

 

“Foreign Lender” means any Lender that is a non-resident in Canada for purposes
of the Income Tax Act (Canada), other than a resident of the U.S. for purposes
of the Canada-United States Income Tax Convention that is entitled to the
benefits of such income tax convention with regard to any amounts that may
become payable to it under the Loan Documents.  For purposes of this definition,
Canada and each province thereof shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States or,
if generally accepted accounting principles of the United States are no longer
required, Canada.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the governments of Canada and the United States
of America, any other nation, sovereign or government, any state, province or
territory or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness, net
worth, working capital or earnings of any Person or any production or revenues
generated by (or any capital or other expenditures incurred in connection with
the acquisition and exploitation of, exploration for, development of or
production from) any Hydrocarbons, or a guarantee of the payment of dividends or
other distributions upon the Equity Interests of any Person, or an agreement to
purchase, sell or lease (as lessee or lessor) Property, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of such debtor’s obligations or

 

5

--------------------------------------------------------------------------------


 

an agreement to assure a creditor against loss, and including causing a bank,
surety company or other financial institution or similar entity to issue a
letter of credit, surety bond or other similar instrument for the benefit of
another Person, but excluding endorsements for collection or deposit in the
ordinary course of business.  The terms “Guarantee” and “Guaranteed” used as a
verb shall have a correlative meaning.

 

“Guarantors” means collectively, the Parent and each Restricted Subsidiary of
Borrower that executes and delivers a Guaranty from time to time.

 

“Guaranty” means (a) the Guaranty made by Parent in favor of the Administrative
Agent substantially in the form provided in connection with the Existing Credit
Facility, (c) the Guaranty made by Wiser I in favor of the Administrative Agent
substantially in the form provided in connection with the Existing Credit
Facility, (d) the Guaranty made by Wiser II in favor of the Administrative Agent
substantially in the form provided in connection with the Existing Credit
Facility, and (e) any other Guaranty delivered pursuant to the Loan Documents by
any Restricted Subsidiary substantially in the form provided in connection with
the Existing Credit Facility, in each case as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Loan Documents.  The term “Guaranties” shall include (i) the
Guaranty described in clauses (a) - (e) above and (ii) each and every Guaranty
executed and delivered hereunder.

 

“Hazardous Material” means all contaminants, pollutants, wastes, explosive or
radioactive substances regulated by a Governmental Authority pursuant to
Environmental Laws, and all hazardous or toxic substances, including petroleum
or petroleum distillates or byproducts, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are defined as hazardous
or deleterious under, or regulated or listed pursuant to, any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
whether or not such agreement contemplates physical delivery of commodities or
is considered “financial”, which agreement is entered into for managing,
mitigating or eliminating risks relating to commodity price fluctuations,
between Borrower or its Restricted Subsidiaries and any Person.

 

“Highest Lawful Rate” is defined in Section 10.13(b).

 

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests; mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada) and regulations
promulgated thereunder, as amended from time to time.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to Property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of Property or services (excluding

 

6

--------------------------------------------------------------------------------


 

current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
(k) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable, and (l) all obligations of such Person with respect to Production
Payments sold by such Person or any prepayments for oil and gas production or
other similar agreements; provided, however, that, with respect to determining
the amount of Indebtedness under clause (a) or clause (b) above, any application
of Financial Accounting Standard Nos. 133, 137, 138 and 143 which would have the
effect of increasing or decreasing the principal amount of any obligation for
borrowed money shall be disregarded.  The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Information” is defined in Section 10.12.

 

“Initial CCAA Order” the initial order of the Court issued pursuant to the
provisions of the Companies’ Creditors Arrangement Act (Canada) dated
September 25, 2013.

 

“Insolvency Proceedings” means the proceedings commenced under the Companies’
Creditors Arrangement Act (Canada) pursuant to the Initial Order and includes
any related proceedings under the courts of the United States of America.

 

“Interest Payment Date” means the last day of each month.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale), (b) the making of any deposit with,
or advance, loan or other extension of credit to, any other Person (including
the purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days representing the purchase price of inventory or supplies sold
by such Person in the ordinary course of business) or (c) the entering into of
any Guarantee of Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing,

 

7

--------------------------------------------------------------------------------


 

holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business and is administered or managed by a Lender
or an Affiliate of such Lender and with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, collateral assignment or security
interest in, on or of such asset, including encumbrances created by the posting
of a letter of credit, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, however, that, with respect to any
prohibitions of Liens on Property, the following transactions shall not be
deemed to create a Lien to secure Indebtedness: (i) Production Payments and
(ii) liens required by statute and created in favor of any Governmental
Authority to secure partial, progress, advance, or other payments intended to be
used primarily in connection with air or water pollution control.

 

“Loan Document” means (a) this Agreement, the Guaranties, any Borrowing Request,
any election notice, any agreement with respect to fees described in
Section 2.11, and (b) each other agreement, document or instrument delivered by
Borrower or any other Loan Party in connection with this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

 

“Loan Parties” means Parent, Borrower, each Guarantor and, after the date of
this Agreement, any other Affiliate or Restricted Subsidiary of Borrower that
executes a Loan Document, for so long as such Loan Document is in effect.

 

“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.

 

“Material Adverse Change” means a material change which has, or is reasonably
likely to cause, a Material Adverse Effect.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Properties, operations or condition, financial or otherwise, of Parent and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their respective obligations under the Loan Documents taken as a whole,
or (c) the rights of or benefits available to the Lenders under any of the Loan
Documents, as the case may be.

 

“Maturity Date” means March 25, 2014.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Obligations” means, at any time, the sum of (a) the aggregate Credit Exposure
of the Lenders under the Loan Documents plus (b) all accrued and unpaid interest
and fees owing to the Lenders under the Loan Documents plus (c) all other
obligations (monetary or otherwise) of Parent, Borrower or any Restricted
Subsidiary to any Lender or the Administrative Agent, whether or not contingent,
arising under or in connection with any of the Loan Documents.

 

8

--------------------------------------------------------------------------------


 

“OFAC” is defined in Section 3.14.

 

“Oil and Gas Properties” means the Hydrocarbon Interests; any Property now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including all units created under orders, regulations
and rules of any Governmental Authority having jurisdiction) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements, joint
venture agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; all tenements, profits á prendre,
hereditaments, appurtenances and any Property in anywise appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, Property, rights,
titles, interests and estates described or referred to above, including any and
all Property, real or personal, now owned or hereinafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, water wells, injection wells or
other wells, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organic Documents” means, relative to any Person, its articles of organization,
formation or incorporation (or comparable document), its by-laws or operating
agreement and all partnership agreements, limited liability company or operating
agreements and similar arrangements applicable to ownership.

 

“Other Currency” is defined in Section 2.20(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies imposed by a
Governmental Authority in Canada or the U.S. arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

“Parent” is defined in the preamble.

 

“Participant” is defined in Section 10.4(e).

 

“Permitted Encumbrances” means:

 

(a)           Liens created under the Initial CCAA Order (including the DIP
Charge);

 

(b)           Liens in respect of the Existing Credit Facility and the Existing
Hedging Agreements;

 

(c)           Liens that are existing and validly perfected on the Effective
Date in respect of purchase-money security interests, Capital Lease Obligations
and mortgages over real property of a Loan Party;

 

9

--------------------------------------------------------------------------------


 

(d)           easements, deed or zoning restrictions, permitting and operating
restrictions, rights-of-way and similar encumbrances on real property imposed by
any Governmental Rule or arising in the ordinary course of business that do not
secure any Indebtedness and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Borrower
or any of its Restricted Subsidiaries;

 

(e)           Liens consented to in writing in advance by the Required Lenders;
and

 

any extension, renewal or replacement of the foregoing, provided that the Liens
permitted hereunder shall not be spread to cover any additional Indebtedness or
Property (other than a substitution of like Property).

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or Canada
or any province thereof (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States or Canada), in each
case maturing within 90 days from the date of acquisition thereof;

 

(b)           Investments in commercial paper (i) rated A-1, P-1, R-1 low or A-1
or better by S&P, Moody’s, or DBRS Limited, respectively, maturing not more than
90 days from the date of acquisition thereof or (ii) rated A-2 or better (but
less than A-1) or P-2 or better (but less than P-1) by S&P or Moody’s,
respectively, maturing not more than 30 days from the date of acquisition
thereof;

 

(c)           Investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 90 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or Canada or any
province thereof which has a combined capital and surplus and undivided profits
of not less than U.S.$500,000,000 or is a Schedule I Lender; and

 

(d)           deposits in money market funds investing exclusively in (a),
(b) or (c) above.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Principal Amount” means, for each Loan, the outstanding principal amount
thereof.

 

“Principal Office” means the principal office of the Administrative Agent, which
on the date of this Agreement is located at 200 Bay Street, Floor 18, Royal Bank
Plaza, South Tower, Toronto, Ontario M5J 2J2 Canada.

 

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of Borrower or any of its Restricted Subsidiaries which
are payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

10

--------------------------------------------------------------------------------


 

“Reference Lender” means The Toronto-Dominion Bank.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, respond to or in any other way
address Hazardous Materials Released into the environment; or (ii) perform
pre-remedial and post-remedial studies and investigations and post-remedial
operation and maintenance activities.

 

“Required Lenders” means, at any time, the Lenders having in the aggregate at
least 66 2/3% of the aggregate total Commitments under the Loan Documents, or,
if the Commitments have been terminated, Lenders holding at least 66 2/3% of the
aggregate unpaid principal amount of the outstanding Credit Exposures of all the
Lenders; provided that the Loans and unused Commitments held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property, real, personal or mixed) with respect to any
Equity Interests in Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other Property, real, personal or mixed),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Borrower or any Restricted Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Borrower or Parent, as the
context requires, that is not an Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency.

 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), as amended from time to time.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Borrower or Parent, as the context
requires.

 

11

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower or Parent, as the
context requires, that is not a Restricted Subsidiary or which Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 1.3 and all subsidiaries of such Person.  As of
the date of this Agreement, the Unrestricted Subsidiaries are designated on
Schedule 3.9 as such.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the amount of the aggregate Commitments at such time, exceeds (b) the amount
of the aggregate Credit Exposure of the Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“United States Dollars” or “U.S.$” refers to lawful money of the United States.

 

“Wiser I” means Wiser Delaware LLC, a Delaware limited liability company.

 

“Wiser II” means Wiser Oil Delaware, LLC, a Delaware limited liability company.

 

SECTION 1.2.                Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, provided such successors and assigns are
permitted by the Loan Documents, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.3.                Designation and Conversion of Restricted and
Unrestricted Subsidiaries.

 

(a)           Unless designated as an Unrestricted Subsidiary on Schedule 3.9 as
of the date of this Agreement, any Person that becomes a Subsidiary of Borrower
or Parent or any of their Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b)           Borrower or Parent may designate any Unrestricted Subsidiary to be
a Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of Borrower and Parent and their Restricted
Subsidiaries contained in each of the Loan Documents are true and correct on and
as of such date as if made on and as of the date of such redesignation (or, if
stated to have been made expressly as of an earlier date, were true and correct
as of such date), (ii) no Default would exist, and (iii) Borrower complies with
the requirements of Sections 5.12 and 5.14.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II
THE CREDITS

 

SECTION 2.1.                Commitments.  Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans in Canadian Dollars to
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the Credit Exposure of any Lender
exceeding the Commitment of such Lender, or (ii) the aggregate amount of the
Credit Exposure of all Lenders exceeding the aggregate amount of the Commitments
of the Lenders.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Loans.
Notwithstanding the foregoing or any other provision hereof, the Administrative
Agent shall have the right to establish reserves against the availability of
Loans under this Agreement in respect of amounts that are owing by the Loan
Parties to other Persons if the Administrative Agent is not satisfied, in its
sole discretion, that the DIP Charge has priority over all Liens, rights and
claims of such Person(s) against the Collateral, save and except for such
amounts that are secured by Permitted Encumbrances.

 

SECTION 2.2.                Loans.

 

(a)           Each Loan shall be made by the Lenders ratably in accordance with
their respective Applicable Percentages.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)           At the time that each Loan is made, such Loan shall be in an
aggregate amount that is an integral multiple of C$500,000 and not less than
C$500,000; provided that a Loan may be in an aggregate amount that is equal to
the entire Unutilized Commitment, if less.

 

SECTION 2.3.                Requests for Loans.  To request a Loan, Borrower
shall notify the Administrative Agent of such request by telephone not later
than noon, Toronto time, on the date of such proposed Loan.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request executed by an Authorized Officer of Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:

 

(i)            the aggregate amount of the requested Loan (which amount will be
in Canadian Dollars as required pursuant to the last sentence of this
Section 2.3); and

 

(ii)           the date of such Loan, which shall be a Business Day.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan (which shall be made in Canadian
Dollars) to be made.

 

SECTION 2.4.                [Intentionally Omitted].

 

SECTION 2.5.                Funding of Loans.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Toronto time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, which Loan
shall be in Canadian Dollars.  The Administrative Agent will make such Loans
available to

 

13

--------------------------------------------------------------------------------


 

Borrower by promptly crediting the amounts so received, in like funds, to an
account of Borrower maintained with the Administrative Agent in Toronto.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the costs incurred by the Administrative Agent for making
such Lender’s share of such Borrowing or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the Applicable Rate.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan.

 

SECTION 2.6.                [Intentionally omitted].

 

SECTION 2.7.                [Intentionally Omitted].

 

SECTION 2.8.                Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of C$500,000 and not less than C$500,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Credit Exposure of the Lenders would exceed the
aggregate Commitments of the Lenders.

 

(c)           Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among each of the Lenders in accordance with
each such Lender’s Applicable Percentage.

 

SECTION 2.9.                Repayment of Loans; Evidence of Debt.

 

(a)           Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable from Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by one or more promissory notes.  In such event, Borrower shall
prepare, execute and deliver to such Lender promissory notes payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns and in a form approved by the Administrative Agent). 
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 10.4) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

 

(f)                                   At the option of the Lenders, the Borrower
shall repay the Obligations with 100% of:

 

(i)                                     net cash proceeds in excess of C$500,000
(whether individually or in the aggregate) in respect of asset dispositions
outside of the ordinary course of business, and

 

(ii)                                  debt or extraordinary receipts (which
extraordinary receipts may include, without limitation, tax refunds, indemnity
payments, pension reversions, and insurance proceeds (unless, in respect of
insurance proceeds, such proceeds are used to repair or replace the applicable
property within 120 days of receipt of such proceeds)) in excess of C$500,000
(whether individually or in the aggregate),

 

with such proceeds to be applied as follows:

 

(i)                                     in the case of proceeds other than from
asset dispositions made by a Subsidiary, to repay the Obligations and
permanently reduce the Commitments by the amount of such repayment that is used
to repay the Principal Amount of outstanding Loans; and

 

(ii)                                  in the case of proceeds from asset
dispositions made by a Subsidiary, to be paid into escrow; provided that (A) the
escrowed funds shall remain subject to the DIP Charge, (B) the escrowed funds
shall only be distributed as directed by the Court in connection with the
Insolvency Proceedings, and (C) no other creditor or shareholder shall be
entitled to receive all or any part of such escrowed funds unless and until the
Obligations have been repaid in full and the Commitments cancelled.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.10.                                        Prepayment of Loans.

 

(a)                                 Borrower shall have the right at any time
and from time to time to prepay any Loan in whole or in part, subject to the
requirements of this Section.

 

(b)                                 Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder not later
than 11:00 a.m., Toronto time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Loan or portion thereof to be prepaid (which amount shall be in a minimum
principal amount of C$500,000 (or the aggregate amount of the Obligations
hereunder at such time), and in C$500,000 increments in excess thereof (or such
other lesser amount in excess thereof in the event that prepayment is with
respect to all Obligations hereunder)); provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.8, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.8  Promptly following receipt of any such notice relating to a Loan,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Loan shall be in an amount that would be permitted in
the case of an advance of a Loan as provided in Section 2.2.  Each prepayment of
a Loan shall be applied ratably.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and by any other amounts then
due under this Agreement.

 

SECTION 2.11.                                        Fees.

 

(a)                                 Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at 0.75% on the daily amount equal to the Applicable
Percentage of such Lender of the Unutilized Commitment.  Accrued Commitment Fees
shall be payable in arrears on the last day of each month and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date of this Agreement; provided that any Commitment Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)                                 [Intentionally Omitted].

 

(c)                                  Borrower agrees to pay to the
Administrative Agent and/or the Arranger, for its own account and for the
account of each Lender, as applicable, fees, including, without limitation, an
upfront fee of 2.0% on the aggregate amount of the initial Commitments (the
“Upfront Fee”), in the amounts and at the times separately agreed upon between
Borrower, the Administrative Agent and the Arranger.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds in Canadian Dollars, to the
Administrative Agent (or the Arranger, in the case of the Upfront Fee), as the
case may be, for distribution, in the case of Commitment Fees and Upfront Fee,
to the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12.                                        Interest.

 

(a)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, the Loans shall bear interest at the Applicable Rate.

 

(b)                                 [Intentionally omitted].

 

16

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, but subject
to Sections 2.12(f), (g) and (h) and Section 10.13, if any principal of or
interest on any Loan or any fee or other amount payable by Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to the Applicable Rate, plus, to the extent permitted by
applicable law, 2.00%.

 

(d)                                 Subject to Sections 2.12(f), (g) and (h) and
Section 10.13, accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand of the Administrative Agent or the Required
Lenders (through the Administrative Agent) and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

 

(e)                                  Subject to Sections 2.12(f), (g) and
(h) and Section 10.13, all interest hereunder shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The Canadian Prime Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

(f)                                   To the extent permitted by applicable law,
any provision of the Interest Act (Canada) or the Judgment Interest Act
(Alberta) which restricts any rate of interest set forth herein shall be
inapplicable to this Agreement and is hereby waived by Borrower.

 

(g)                                  The theory of deemed reinvestment shall not
apply to the calculation of interest or payment of fees or other amounts
hereunder, notwithstanding anything contained in this Agreement, acceptance or
other evidence of indebtedness or in any other Loan Document now or hereafter
taken by the Administrative Agent or any Lender for the obligations of Borrower
under this Agreement, or any other instrument referred to herein, and all
interest and fees payable by Borrower to the Lenders, shall accrue from day to
day, computed as described herein in accordance with the “nominal rate” method
of interest calculation.

 

(h)                                 Where, in this Agreement, a rate of interest
or fees is to be calculated on the basis of a 365/366-day year, such rate is,
for the purpose of the Interest Act (Canada), equivalent to the said rate
(i) multiplied by the actual number of days in the one year period beginning on
the first day of the period of calculation and (ii) divided by 365 or 366, as
applicable.

 

SECTION 2.13.                                        [Intentionally omitted].

 

SECTION 2.14.                                        [Intentionally omitted].

 

SECTION 2.15.                                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; or

 

(ii)                                  impose on any Lender any other condition
affecting this Agreement;

 

17

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has or would have the directly attributable
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or such Lender’s holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.                                        [Intentionally Omitted].

 

SECTION 2.17.                                        Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that if
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent or each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided that if a
Lender is in breach of its representation and warranty under Section 2.17(e),
then Borrower shall only be obligated to comply with clauses (ii) and (iii) of
this Section 2.17(a) with respect to payments to be made to or for the benefit
of such Lender.

 

(b)                                 In addition, Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Borrower shall indemnify the Administrative
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on

 

18

--------------------------------------------------------------------------------


 

account of any obligation of Borrower under any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if a Lender is in breach
of its representation and warranty under Section 2.17(e), then Borrower shall
have no obligations under this Section 2.17(c) with respect to any payments or
liabilities described herein made or owed by such Lender.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or by
the Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority, if
available, Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender represents and warrants that it
is not, and will not be at any time,  a Foreign Lender.

 

(f)                                   If Borrower at any time pays an amount
under Section 2.17(a), (b) or (c) to any Lender or the Administrative Agent, and
such payee receives a refund of or credit for any part of any Indemnified Taxes
or Other Taxes which such payee determines in its good faith judgment is made
with respect to such amount paid by Borrower, such Lender or the Administrative
Agent, as the case may be, shall pay to Borrower the amount of such refund or
credit promptly, and in any event within 60 days, following the receipt of such
refund or credit by such payee.  Nothing in this Section shall require any
Lender or the Administrative Agent to make available its tax returns or any
other information relating to its taxes that such Person deems confidential.

 

SECTION 2.18.                                        Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.

 

(a)                                 Borrower shall make each payment required to
be made by it under any Loan Document prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Toronto time), on the date when
due, in immediately available funds in Canadian Dollars, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent c/o JPMorgan Chase Bank,
N.A., Toronto Branch, 200 Bay Street, Floor 18, ON1-1800, Toronto, Ontario,
Canada M5J 2J2, Attention: Amanda Vidulich, Telephone: 416-981-9235, Fax:
416-981-9128, except payments pursuant to Sections 2.15, 2.17(a), 2.17(c) and
10.3 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in Canadian Dollars as required
pursuant to the Loan Documents.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due, such funds shall be applied towards

 

19

--------------------------------------------------------------------------------


 

payment of interest and fees then due, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply).  Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the costs incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.5(b), 2.18(d) or
10.3(c) then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

(f)                                   Notwithstanding the foregoing or anything
to the contrary contained herein, (i) if any Defaulting Lender shall have failed
to fund all or any portion of any Loan (each such Loan, an “Affected Loan”),
each prepayment of a Loan by Borrower under Section 2.10 shall be applied first
to such Affected Loan and the principal amount and interest with respect to such
payment shall be distributed (x) to each Lender that is not a Defaulting Lender
(each, a “Non-Defaulting Lender”) pro rata based on the outstanding principal
amount of Affected Loans owing to all Non-Defaulting Lenders, until the
principal amount of all Affected Loans has been repaid in full and (y) to the
extent of any remaining amount of such prepayment, to each Lender pro rata in
accordance with such Lender’s Applicable Percentage, and (ii) each payment made
by Borrower on account of the interest on any Affected Loans shall be
distributed to each Non-Defaulting Lender pro rata based on the outstanding
principal amount of Affected Loans owing to all Non-Defaulting Lenders.

 

20

--------------------------------------------------------------------------------


 

SECTION 2.19.                                        Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or (iii) any Lender defaults in its obligation to fund Loans
hereunder or otherwise becomes a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender, the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the terms of Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (2) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts), (3) the assignee and assignor shall
have entered into an Assignment and Assumption, and (4) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.

 

SECTION 2.20.                                        Currency Conversion and
Currency Indemnity.

 

(a)                                 Payments in Agreed Currency.  Borrower shall
make payment relative to any Obligation in the currency (the “Agreed Currency”)
in which the Obligation was effected.  If any payment is received on account of
any Obligation in any currency (the “Other Currency”) other than the Agreed
Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
Borrower or otherwise howsoever), such payment shall constitute a discharge of
the liability of Borrower hereunder and under the other Loan Documents in
respect of such obligation only to the extent of the amount of the Agreed
Currency which the relevant Lender or Administrative Agent, as the case may be,
is able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
Borrower shall be obligated to pay the Administrative Agent and the Lenders any
deficiency in accordance with Section 2.20(c).  For the foregoing purposes “rate
of exchange” means the lowest rate at which the relevant Lender or the
Administrative Agent, as applicable,

 

21

--------------------------------------------------------------------------------


 

in accordance with its normal banking procedures is able on the relevant date to
purchase the Agreed Currency with the Judgment Currency after deducting any
premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender or the
Administrative Agent receives any payment or payments on account of the
liability of Borrower hereunder pursuant to any judgment or order in any Other
Currency, and (ii) the amount of the Agreed Currency which the relevant Lender
or the Administrative Agent, as applicable, is able to purchase on the Business
Day next following such receipt with the proceeds of such payment or payments in
accordance with its normal procedures and after deducting any premiums and costs
of exchange is less than the amount of the Agreed Currency due in respect of
such liability immediately prior to such judgment or order, then Borrower on
demand shall, and Borrower hereby agrees to, indemnify the Lenders and the
Administrative Agent from and against any loss, cost or expense arising out of
or in connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.20(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lenders or the Administrative Agent or any of them
from time to time, and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order.

 

(e)                                  Other Currency Conversion.  Any amount of
money to be used in determining compliance with Article IV, Article V, Article
VI, Article VII and Article VIII, may be denominated in either $U.S. or $C and,
in accordance with such determination, may be converted from $U.S. to $C or
vice-versa, as applicable, at the then-current rate of exchange on the date
thereof.  For the foregoing purposes “rate of exchange” means the rate at which
the Borrower, Parent, or Guarantor, as applicable, in accordance with its normal
business procedures is able on the relevant date to purchase the relevant
currency after deducting any premium and costs of exchange.

 

SECTION 2.21.                                        Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the Commitment
of such Defaulting Lender pursuant to Section 2.11;

 

(b)                                 the Commitment of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

 

In the event that the Administrative Agent and Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. Once the
conditions in the immediately preceding sentence have been satisfied, as
determined by the Administrative Agent, such Lender shall no longer be deemed a
Defaulting Lender.

 

22

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make Loans hereunder, Parent and Borrower each represents and
warrants to the Administrative Agent and the Lenders as set forth in this
Article.

 

SECTION 3.1.                                               Organization;
Powers.  Each of Parent, Borrower, and their respective Restricted Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.2.                                               Authorization;
Enforceability.  Upon the issuance of the Initial CCAA Order, the execution,
delivery and performance by Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Loan Document executed or to be
executed by it, are within Borrower’s and each such other Loan Party’s
corporate, limited liability company and/or partnership powers, and shall have
been duly authorized by all necessary corporate, limited liability company
and/or partnership action, and if required, stockholder, member and/or partner
action.  This Agreement and each other Loan Document executed or to be executed
by it has been duly executed and delivered by Borrower and constitutes, and each
other Loan Document executed or to be executed by any other Loan Party, when
executed and delivered by such other Loan Party, will constitute, a legal, valid
and binding obligation of Borrower or such Loan Party (as the case may be),
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.3.                                               Approvals; No
Conflicts.  The execution, delivery and performance by Borrower of this
Agreement and each other Loan Document executed or to be executed by it, and the
execution, delivery and performance by each other Loan Party of each Loan
Document executed or to be executed by such other Loan Party, (a) do not require
any Governmental Approval or third party approvals, except: (i) the Initial CCAA
Order, (ii) such other consents as have been obtained or made and are in full
force and effect, and (iii) filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable Governmental Rule or the
Organic Documents of Borrower or any such other Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Borrower or any such Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by Borrower or any such other Loan Party, and (d) will not result in
the creation or imposition of any Lien on any asset of Borrower or any such
other Loan Party except Liens created under the Loan Documents.

 

SECTION 3.4.                                               Properties.  Each of
Borrower and its Restricted Subsidiaries owns its Properties free and clear of
all Liens (other than Permitted Encumbrances).

 

SECTION 3.5.                                               Compliance with
Laws.  Each of the Loan Parties and its Restricted Subsidiaries is in compliance
with all Governmental Rules applicable to such Person or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

23

--------------------------------------------------------------------------------


 

SECTION 3.6.                                               Disclosure.  Parent
has disclosed to the Lenders and the Administrative Agent all agreements, court
orders, judgments, instruments and corporate or other restrictions to which
Parent or any of its Subsidiaries is subject, and all other matters known to any
of them relating to any of the foregoing, which agreements, court orders,
judgments, instruments, restrictions and other matters individually or in
aggregate could reasonably be expected to result in a Material Adverse Effect. 
None of the documents, reports, financial statements, certificates or other
information furnished by or on behalf of Parent or any of its Subsidiaries to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Parent
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.7.                                               Priority; Security
Matters. The Obligations are and shall be at all times secured by the Liens in
all Collateral created by the DIP Charge all such Liens shall be first priority
Liens subject only to the Administration Charge.

 

SECTION 3.8.                                               Taxes.  Except as
disclosed to the Administrative Agent in writing as of the Effective Date, each
of Parent, its Restricted Subsidiaries and each of its Subsidiaries which is a
member of Parent’s consolidated federal income tax group has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which Parent or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.9.                                               Subsidiaries. 
Schedule 3.9 sets forth the name, the identity or corporate structure, the
ownership interest, the chief executive office, principal places of business,
and, if applicable, the Federal Taxpayer Identification Number, of each direct
or indirect Subsidiary of Parent as of the Effective Date.  Schedule 3.9 also
sets forth the name of each Restricted Subsidiary and Unrestricted Subsidiary of
Parent and Borrower as of the Effective Date. As of the Effective Date, Parent
does not have any Subsidiaries other than the Subsidiaries identified in
Schedule 3.9.

 

SECTION 3.10.                                        Insurance.  The Borrower
and its Restricted Subsidiaries are, as of the date of this Agreement, in
compliance with the provisions of Section 5.7.

 

SECTION 3.11.                                        Labor Matters.  As of the
Effective Date, there are no material strikes, lockouts or slowdowns against
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
Borrower, threatened.  The hours worked by and payments made to employees of
Borrower and its Restricted Subsidiaries have not been in material violation of
any applicable Federal, state, provincial, local, territorial or foreign law
dealing with such matters.  All material payments due from Borrower or any of
its Restricted Subsidiaries, or for which any claim may be made against Borrower
or any of its Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Borrower or any such Restricted Subsidiary.  The
consummation of the Financing Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Borrower or any of its Restricted
Subsidiaries is bound except where the same could not reasonably be expected to
have a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

SECTION 3.12.                                        Environmental Matters. 
Except as disclosed in writing by Borrower to the Administrative Agent:

 

(a)                                 All facilities and Property currently owned
or leased by Borrower or any of its Restricted Subsidiaries are and have been in
compliance with all applicable Environmental Laws except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 There are no pending or, to the knowledge of
Borrower, threatened (i) claims, complaints, notices or requests for information
received by Borrower or any of its Restricted Subsidiaries with respect to any
alleged violation of any applicable Environmental Law, or (ii) complaints or
notices to Borrower or any of its Restricted Subsidiaries regarding instances
which could give rise to an Environmental Liability for Borrower or any of its
Restricted Subsidiaries, which in either case are in writing and could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  Except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (i) neither Borrower nor any of its Restricted
Subsidiaries is in violation of any Environmental Laws or has received written
notice of, or otherwise has knowledge of, any pending or threatened claim,
charge, order or other proceeding with respect to any Environmental Liability,
(ii) neither Borrower nor any of its Restricted Subsidiaries (1) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (2) has
generated, treated, stored, transported or Released Hazardous Materials on,
under or from any of its Property (whether currently or formerly used, owned,
leased, controlled, managed or operated by Borrower or its Restricted
Subsidiaries) or is responsible for the exposure of any person to Hazardous
Materials, in each case in a manner that has given rise to or would reasonably
be expected to give rise to any Environmental Liability, (3) is subject to any
pending or, to the knowledge of Borrower, threatened administrative or judicial
proceeding relating to any Environmental Liability, (4) has assumed by contract
or by operation of laws, the Environmental Liabilities of any other Person
(other than Borrower or its Restricted Subsidiaries), or (5) know of any
existing facts, circumstances, conditions or occurrences (including the presence
or Release of any Hazardous Materials) that would reasonably be expected to
result in any claims, suits or proceedings asserting Environmental Liability
against any Loan Party or its Subsidiaries, (iii) neither Borrower nor any of
its Restricted Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, directions, orders, directives,
rules or regulations of any Governmental Authority arising under applicable
Environmental Laws, (iv) none of the Collateral is subject to any Lien,
restriction on ownership, occupancy, use or transferability imposed pursuant to
Environmental Law, or has ever contained any storage tanks, surface
impoundments, septic tanks, pits, sumps or lagoons that are being or have been
used for the treatment, storage or disposal of Hazardous Materials for which the
Borrower or any Restricted Subsidiary remains obligated to conduct Remedial
Action, and (v) excluding any reclamation responsibilities required pursuant to
any Environmental Law in respect of the closure/decommissioning of the
facilities for which adequate reserves and financial security are being
maintained and which reclamation responsibilities are not presently required to
be implemented, neither Borrower nor any Restricted Subsidiary has failed to
timely commence and diligently pursue any required Remedial Action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law.

 

(d)                                 Borrower has adopted and implemented
procedures and guidelines as Borrower has determined are reasonably appropriate
to comply in all material respects with applicable Environmental Laws and to
identify and evaluate events or conditions that would result in any material
Environmental Liability.

 

25

--------------------------------------------------------------------------------


 

SECTION 3.13.                                        Claims and Liabilities. 
Neither Borrower nor any of its Restricted Subsidiaries has accrued any
liabilities under gas purchase contracts for gas not taken, but for which it is
liable to pay if not made up and which, if not paid, could reasonably be
expected to have a Material Adverse Effect.  No claims exist against Borrower or
any of its Restricted Subsidiaries for gas imbalances which claims if adversely
determined could reasonably be expected to have a Material Adverse Effect.  No
purchaser of product supplied by Borrower or any of its Restricted Subsidiaries
has any claim against Borrower or any of its Restricted Subsidiaries for product
paid for, but for which delivery was not taken as and when paid for, which claim
if adversely determined could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.14.                                        OFAC.  Neither Parent, any
of its Subsidiaries nor any of its respective employees, officers or directors
is a Person with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons who Commit, Threaten to Commit, or Support Terrorism), or other
Governmental Rule.

 

ARTICLE IV
CONDITIONS

 

SECTION 4.1.                                               Effectiveness.  This
Agreement shall become effective on the date on which the following condition is
satisfied (or waived in accordance with Section 10.2): The Administrative Agent
(or its counsel) shall have received from each party thereto either a
counterpart of each of the following documents duly executed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of such document) that
each such party has duly executed for delivery to the Administrative Agent a
counterpart of each of the following documents which documents must be
acceptable to the Administrative Agent in its sole and absolute discretion: this
Agreement.

 

SECTION 4.2.                                               Initial Loan.  The
obligations of (a) the Lenders to make Loans shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

 

(a)                                 Certain Loan Documents.  The Administrative
Agent (or its counsel) shall have received from each party thereto either a
counterpart of each of the following documents duly executed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of such document) that
each such party has duly executed for delivery to the Administrative Agent a
counterpart of each of the following documents: a Guaranty from the Parent and
each Restricted Subsidiary of Borrower.

 

(b)                                 Fees and Expenses. The Administrative Agent,
the Arranger and the Lenders shall have received all fees, including the Upfront
Fee, and other amounts due and payable pursuant to any Loan Document on or prior
to the date thereof, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of advisors and counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document.

 

(c)                                  CCAA Order. The Initial CCAA Order will
have been issued commencing the Insolvency Proceedings and approving this
Agreement and such order shall be in form and substance reasonably satisfactory
to the Administrative Agent and its counsel, including the provisions granting
the

 

26

--------------------------------------------------------------------------------


 

DIP Charge in favour of the Administrative Agent and the Lenders, and the
Initial CCAA Order shall not have been reversed, modified, amended or stayed in
a manner adverse to the interests of the Lenders.

 

(d)                                 Notices. Any required or appropriate notices
of the Initial CCAA Order will have been served on each party that has
registered a Lien against the Borrower or any Guarantor and any applicable
waiting and/or appeal periods will have elapsed.

 

(e)                                  Liquidity. The minimum availability under
this Agreement plus unrestricted cash and cash equivalents of the Borrower at
closing, after giving effect to the initial use of proceeds, will be at a level
reasonably satisfactory to the Administrative Agent, based upon the Cash Flow
Model in effect on the Effective Date.

 

(f)                                   Cash Flow Model, etc. The Administrative
Agent and the Lenders shall have received, with sufficient time to review, the
Cash Flow Model.

 

(g)                                  Cash Management System. The Borrower shall
have implemented a cash management system reasonably satisfactory to the
Administrative Agent and the Borrower shall provide written confirmation that
such system is being utilized by the Borrower.

 

(h)                                 Other Documents.  The Administrative Agent
shall have received such other legal opinions, information, approvals,
instruments and documents as the Administrative Agent or its counsel may have
reasonably requested.

 

(i)                                     Satisfactory Legal Form. All documents
executed or submitted pursuant hereto by and on behalf of Borrower or any other
Loan Party shall be in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

SECTION 4.3.                                               Each Credit Event. 
The obligation of each Lender to make a Loan is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)                                 Representations and Warranties.  At the time
of and immediately after giving effect to such Loan the representations and
warranties of each Loan Party set forth in the Loan Documents to which it is a
party shall be true and correct on and as of such date after giving effect to
such funding and to the intended use thereof in all material respects as if made
on and as of such date (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date).

 

(b)                                 No Defaults.  At the time of and immediately
after giving effect to such Loan no Default shall have occurred and be
continuing.

 

(c)                                  No Material Adverse Effect.  At the time of
and immediately after giving effect to such Loan, no event or events shall have
occurred which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

 

(d)                                 Borrowing Request.  The Administrative Agent
shall have received a Borrowing Request for any Loan. Each Loan shall be deemed
to constitute a representation and warranty by Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

 

(e)                                  Initial CCAA Order. The Initial CCAA Order
shall be in full force and effect and shall not have been reversed, modified,
amended or stayed in a manner adverse to the interests of the Lenders.

 

27

--------------------------------------------------------------------------------


 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Each of Parent and Borrower agrees with the Administrative Agent and each Lender
that, until the Commitments have expired or been terminated and Obligations
shall have been paid and performed in full, it will perform its obligations set
forth in this Article.

 

SECTION 5.1.                                               Financial Reporting;
Notices and Other Information.  Borrower will furnish, or will cause to be
furnished, to each Lender, the Administrative Agent the following financial
statements, reports, notices and information:

 

(a)                                 Within 90 days after the end of each fiscal
year, beginning with the fiscal year ending December 31, 2013, a copy of
Parent’s audited annual report for the applicable fiscal year, including therein
a consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent and its consolidated Restricted Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied;

 

(b)                                 Within 45 days after the end of each fiscal
quarter beginning with the fiscal quarter ending September 30, 2011, Parent’s
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for the applicable fiscal quarter and
the then-elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by an Authorized Officer as presenting fairly in all material respects
the financial condition and results of operations of Parent and its consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  Concurrently with any delivery of financial
statements under clause (a) or (b) above, a compliance certificate, in
substantially the form provided for in the Existing Credit Facility or any other
form approved by the Administrative Agent, executed by an Authorized Officer of
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Article VI, and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the most recent audited financial statements referred to in Section 5.1(a) and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

(d)                                 Weekly delivery of actual receipts and
disbursements with a variance analysis against the Cash Flow Model most recently
filed with the CCAA court;

 

(e)                                  Within fifteen (15) days following the end
of each calendar month, a report titled “Monthly Financial Results”
substantially in the form delivered under the Existing Credit Facility,
certified as being accurate by an Authorized Officer;

 

(f)                                   Delivery forthwith to counsel to the
Administrative Agent of all pleadings, motions, applications, financial
information and any other document filed by or on behalf of the debtors in the
Insolvency Proceedings; and

 

28

--------------------------------------------------------------------------------


 

(g)                                  Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Parent or any Restricted Subsidiary, as the Administrative Agent or
any Lender may reasonably request.

 

SECTION 5.2.                                               Notice of Material
Events.

 

(a)                                 Promptly, and in any event within three
(3) Business Days of any Authorized Officer of Parent or any of its Restricted
Subsidiaries becoming aware of the following events, Parent will furnish to the
Administrative Agent and each Lender written notice of the following:

 

(i)                                     the occurrence of any Default;

 

(ii)                                  (A) the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting Parent or any of its Restricted Subsidiaries thereof or
(B) the occurrence of any adverse development with respect to any action, suit
or proceeding previously disclosed to the Administrative Agent or the Lenders
pursuant to this Agreement, in each case if such action, suit, proceeding or
development could reasonably be expected to result in a Material Adverse Effect;

 

(iii)                               any and all enforcement, cleanup, removal or
other governmental or regulatory actions or other environmental claims asserted
against Borrower or any of its Restricted Subsidiaries or any of its Properties
pursuant to any applicable Environmental Laws which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;  and

 

(iv)                              any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

(b)                                 Each notice delivered under this
Section shall be accompanied by a statement of an Authorized Officer of Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.3.                                               Information Regarding
Collateral.  Borrower will furnish to the Administrative Agent promptly, and in
any event within thirty (30) days upon becoming aware of the following changes,
written notice of any change (a) in any Loan Party’s corporate name or in any
trade name used to identify such Loan Party in the conduct of its business or in
the ownership of any of its Properties, (b) in the location of any Loan Party’s
chief executive office or its principal place of business, (c) in any Loan
Party’s state or province of incorporation or formation, (d) in any Loan Party’s
identity or corporate structure, (e) in any Loan Party’s organizational
identification number or any other such similar number identifying such Loan
Party, and (f) in the location of any Collateral to any jurisdiction in which
any registration of, or in respect of, any security agreement or pledge
agreement may not be effective to protect the Lien created thereunder, including
information regarding the time of such relocation, the items being relocated and
the intended new locality of such items.

 

SECTION 5.4.                                               Existence; Conduct of
Business.  Borrower will, and will cause each of its Restricted Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect (a) its legal existence and (b) the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except where the failure to so preserve, renew
or keep in full force and effect such rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks or trade names could not reasonably
be expected to result in a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.5.                                               Payment of
Obligations. Subject to the terms of the Initial CCAA Order, the Borrower will,
and will cause each of its Restricted Subsidiaries to, pay its obligations,
including liabilities for Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) Parent or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation, and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.6.                                               Maintenance of
Properties.  Borrower will, and will cause each of its Restricted Subsidiaries
to, keep, preserve, protect and maintain all Properties material to the conduct
of its business in good repair, working order and condition, and make necessary
and proper repairs, renewals and replacements so that its business, and the
respective businesses of its Restricted Subsidiaries, carried on in connection
therewith may be properly conducted at all times in accordance with standard
industry practices unless the (i) Borrower or the respective Restricted
Subsidiary determines in good faith that the continued maintenance of any of its
Properties is no longer economically desirable or (ii) the failure to so keep,
preserve, protect and maintain such Properties or the failure to make such
repairs, renewals or replacements could not reasonably be expected to result in
a Material Adverse Effect.  In particular, Borrower will, and will cause each of
its Restricted Subsidiaries to, operate or cause to be operated its Oil and Gas
Properties as a reasonable and prudent operator.

 

SECTION 5.7.                                               Insurance.  Borrower
will, and will cause each of its Restricted Subsidiaries to, maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.  The Administrative Agent, on behalf of the Lenders, will be
named as first loss payee and additional insured, as appropriate, with respect
to such insurance.  Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

 

SECTION 5.8.                                               Casualty and
Condemnation.  Borrower (a) will furnish to the Administrative Agent and the
Lenders written notice promptly, and in any event within three (3) Business Days
of the occurrence, of any Casualty Event to any Collateral or the commencement
of any action or proceeding for the taking of any material portion of the
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding and (b) will ensure that the net
proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the Initial CCAA Order and this Agreement.

 

SECTION 5.9.                                               Books and Records;
Inspection and Audit Rights.  Parent will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Parent will, and will cause each of its Restricted
Subsidiaries to, permit any representatives or agents designated by the
Administrative Agent or any Lender (including any consultants, accountants,
lawyers and appraisers), upon reasonable prior notice and at the reasonable cost
and expense of Borrower, to visit and inspect its Properties, including the Oil
and Gas Properties, to examine and make extracts from its books and records, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10.                                        Compliance with Laws. 
Borrower will, and will cause each of its Subsidiaries to, comply with all
Governmental Rules applicable to it or its property, except where the

 

30

--------------------------------------------------------------------------------


 

failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.11.                                        Use of Proceeds.  Borrower
will, and will cause each Subsidiary to, use the proceeds of the Loans to:

 

(a)                                 provide for working capital, maintenance
capital expenditures, other capital expenditures, financing charges and other
ordinary course expenditures, all in accordance with the Cash Flow Model most
recently filed with the CCAA court;

 

(b)                                 pay fees, costs and expenses associated with
the Loan Documents;

 

(c)                                  pay fees, costs and expenses in connection
with the Insolvency Proceedings; and

 

(d)                                 pay outstanding interest owing in respect of
the Existing Credit Agreement and any of the Existing Hedging Agreements.

 

SECTION 5.12.                                        Unrestricted Subsidiaries. 
Parent:

 

(a)                                 will cause the management, business and
affairs of Parent and its Restricted Subsidiaries to be conducted in such a
manner (including, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting any Property of Parent and its
respective Subsidiaries to be commingled) so that each Unrestricted Subsidiary
that is a corporation will be treated as a corporate entity separate and
distinct from Parent and the Restricted Subsidiaries;

 

(b)                                 except as permitted by hereunder, will not,
and will not permit any of the Restricted Subsidiaries to, incur, assume,
Guarantee or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries; and

 

(c)                                  will not permit any Unrestricted Subsidiary
to hold any Equity Interest in, or any Indebtedness of, any Restricted
Subsidiary.

 

SECTION 5.13.                                        Environmental Matters.

 

(a)                                 Borrower will, and will cause each of its
Restricted Subsidiaries to, comply in all material respects with all
Environmental Laws now or hereafter applicable to Borrower or its Restricted
Subsidiaries, and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and maintain such
authorizations in full force and effect, except to the extent failure to have
any such permit, license or authorization could not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Borrower will, and will cause each of its
Restricted Subsidiaries to, promptly furnish to the Administrative Agent all
requests for information, notices of claim, demand letters, and other written
notifications, received by Borrower or its Restricted Subsidiaries, asserting
that in connection with its ownership or use of its Properties or the conduct of
its business, it is potentially liable for investigation or clean-up of
Hazardous Material at any location, except to the extent any such investigation
or clean-up could not reasonably be expected to have a Material Adverse Effect.

 

31

--------------------------------------------------------------------------------


 

SECTION 5.14.                                        Further Assurances.

 

(a)                                 Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effect the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the DIP Charge or the validity or priority of any such Lien, all at the
expense of the Loan Parties. Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request of the
Administrative Agent, information which is in the possession of Borrower or its
Restricted Subsidiaries or otherwise reasonably obtainable by any of them,
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the DIP Charge.

 

(b)                                 Borrower hereby authorizes the
Administrative Agent and the Lenders to file one or more financing statements,
and amendments thereto, or any equivalent thereto in Canada or any province,
relative to all or any part of the Collateral without the signature of Borrower
or any other Loan Party where permitted by law.  The Administrative Agent will
promptly send Borrower any financing statements or amendments thereto it files
without the signature of Borrower or any other Loan Party and the Administrative
Agent will promptly send Borrower the filing or recordation information with
respect thereto.

 

SECTION 5.15.                                        Existing Credit
Facility, etc.

 

(a)                                 The Borrower shall make all requisite
payments of interest that become due and owing under the Existing Credit
Facility or the Existing Hedging Agreements.

 

SECTION 5.16.                                        Replacement Financing.  The
Borrower shall have obtained, on or before November 13, 2013, a fully executed
commitment letter from a replacement lender (or lenders) providing for credit
facilities, which together with the proceeds of the share offering contemplated
in the Insolvency Proceedings, will be sufficient to repay in full the
Obligations and all amounts owing by the Borrower under the Existing Credit
Facility and related documents; which commitment shall (A) provide that such
replacement credit facilities shall be available concurrent with implementation
of a plan pursuant to the Insolvency Proceedings, and (B) be conditional solely
upon (x) the implementation of a plan pursuant to the Insolvency Proceedings
(y) the approval of creditors to a plan pursuant to the Insolvency Proceedings
and (z) any other usual and customary closing conditions for similar credit
facilities, including definitive documentation.

 

ARTICLE VI
FINANCIAL COVENANT

 

Borrower and Parent agree with the Administrative Agent and each Lender that,
until the Commitments have expired or been terminated and Obligations shall have
been paid and performed in full, each will perform the obligations set forth in
this Article.

 

SECTION 6.1.                                               Financial Covenant. 
For any particular week in which any amounts are outstanding under this
Agreement at the end of such week, there will be no negative variance in the
Borrower’s actual net change in Cash Flow from that set out in the Cash Flow
Model most

 

32

--------------------------------------------------------------------------------


 

recently filed with the CCAA court (excluding Loans and repayments made
hereunder and all professional fees and restructuring costs) in excess of:
(i) for such week, the greater of $500,000 and 15%; and (ii) in the aggregate
from the date of the Initial CCAA Order through such week, the greater of
$1,000,000 and 15%; provided, however, that any newly filed Cash Flow Forecast
shall not, absent approval of the Required DIP Lenders, contain a Material
Adverse Change in aggregate revenues or expenses from the Cash Flow Model most
recently filed with the CCAA court.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each of Parent and Borrower agrees with the Administrative Agent and each Lender
that, on and after the date of the satisfaction of the requirements of
Section 4.2 and until the Commitments have expired or been terminated and
Obligations shall have been paid and performed in full, it will perform its
obligations set forth in this Article.

 

SECTION 7.1.                                               Indebtedness; Certain
Equity Securities.

 

(a)                                 Borrower and Parent will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)                                     Indebtedness created under the Loan
Documents;

 

(ii)                                  Indebtedness existing as of the Effective
Date; or

 

(iii)                               Indebtedness for which the Required Lenders
have provided their prior written consent.

 

SECTION 7.2.                                               Liens.  Borrower and
Parent will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any Property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Encumbrances.

 

SECTION 7.3.                                               Fundamental Changes.

 

(a)                                 Borrower and Parent will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate or amalgamate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or liquidate or dissolve without the prior written
consent of the Required Lenders.

 

(b)                                 Borrower and Parent will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto.

 

(c)                                  Borrower and Parent will not, and will not
permit any of its Subsidiaries to, create any additional Subsidiaries after the
Effective Date without the prior written consent of the Required Lenders.

 

SECTION 7.4.                                               Investments, Loans,
Advances, Guarantees and Acquisitions.  Borrower and Parent will not, and will
not permit any Restricted Subsidiary to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Restricted Subsidiary
prior to such

 

33

--------------------------------------------------------------------------------


 

merger) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, or make or permit to exist any Investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(a)                                 Investments existing on the date of this
Agreement and set forth on Schedule 7.4;  and

 

(b)                                 Permitted Investments.

 

SECTION 7.5.                                               Asset Sales. 
Borrower and Parent will not, and will not permit any Restricted Subsidiary to,
sell, transfer, lease or otherwise dispose of any Property or asset, including
any Equity Interest owned by it, nor will Borrower or Parent permit any of its
Restricted Subsidiaries to issue any additional Equity Interest in such
Restricted Subsidiary, except:

 

(a)                                 sales or other dispositions of inventory,
used or surplus equipment and Permitted Investments in the ordinary course of
business;

 

(b)                                 sales, transfers and dispositions of
Property to Borrower or a Restricted Subsidiary or the issuance of any Equity
Interest in Borrower or any Restricted Subsidiary to Borrower or any Restricted
Subsidiary;

 

(c)                                  any Hydrocarbons produced or sold in the
ordinary course of business; and

 

(d)                                 any sales for which the Required Lenders
have provided their prior written consent.

 

SECTION 7.6.                                               Sale and Leaseback
Transactions.  Except to the extent permitted by Section 7.1 and Section 7.2,
Borrower and Parent will not, and will not permit any Loan Party to enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such Property or other
Property that it intends to use for substantially the same purpose or purposes
as the Property sold or transferred.

 

SECTION 7.7.                                               Hedging Agreements.
Borrower and Parent will not, and will not permit any Loan Party to, enter into
any Hedging Agreement, other than the Existing Hedging Agreements without the
prior written consent of the Required Lenders.

 

SECTION 7.8.                                               Restricted Payments;
Certain Payments of Indebtedness.  No Loan Party shall: (a) make any Restricted
Payment or (b) make any payment with respect to any Indebtedness; in each case,
without the prior written consent of the Required Lenders; provided that, the
Loan Parties may make the required payments of principal and interest under the
Loan Documents, the Existing Credit Facility and the Existing Hedging Agreements
and other repayments of Indebtedness specified in the Cash Flow Model most
recently filed with the CCAA court.

 

SECTION 7.9.                                               Transactions with
Affiliates.  Borrower and Parent will not, and will not permit any Restricted
Subsidiary to, sell, lease or otherwise transfer any Property or assets to, or
purchase, lease or otherwise acquire any Property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business and that are at prices and
on terms and conditions not less favorable to Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties

 

34

--------------------------------------------------------------------------------


 

not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 7.8, (d) any Investment permitted by Section 7.4.

 

SECTION 7.10.                                        No Action to Affect DIP
Charge.  Except for transactions expressly permitted hereby, Borrower and Parent
shall not, and shall not permit any of its Subsidiaries to, do anything to
adversely affect the priority of the Liens created by the DIP Charge in respect
of the Obligations.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1.                                               Listing of Events of
Default.  Each of the following events or occurrences described in this
Section 8.1 shall constitute an “Event of Default”:

 

(a)                                 Non-Payment of Obligations.  Any Loan Party
shall default in the payment or prepayment when due of any principal of any
Loan; or Borrower shall default in the payment when due of any interest, fee or
of any other obligation under any Loan Document and such default continues for a
period of three (3) Business Days.

 

(b)                                 Breach of Warranty.  Any representation or
warranty of any Loan Party made or deemed to be made in any Loan Document or any
other writing or certificate furnished by or on behalf of any Loan Party to the
Administrative Agent, any other Agent or any Lender for purposes of or in
connection with any Loan Document is or shall be false or misleading when made
in any material respect.

 

(c)                                  Non-Performance of Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any of its obligations under Sections 5.2, 5.7, 5.11, 5.14, Section 5.16, or
under Article IV, Article VI or Article VII.

 

(d)                                 Non-Performance of Other Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any other agreement contained in any Loan Document, and such default shall
continue unremedied for a period of 30 days after notice thereof shall have been
given to Borrower by the Administrative Agent or the Required Lenders.

 

(e)                                  Insolvency Proceedings, etc.  If:

 

(i)                                     the Initial CCAA Order is terminated;

 

(ii)                                  any order is made varying, amending,
supplementing, staying, reversing or otherwise modifying the Initial CCAA Order
by way of appeal, variation or other court relief, that would reasonably be
expected to adversely affect the Administrative Agent’s or the Lenders’ rights,
protections or interests under any or all of the Initial CCAA Order or the Loan
Documents, without the Administrative Agent’s prior written consent;

 

(iii)                               the Liens created by the DIP Charge shall at
any time not constitute valid and perfected Liens on the Collateral in favor of
the Administrative Agent or the DIP Charge shall for whatever reason be
terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by any Loan Party;

 

(iv)                              the stay of creditors’ remedies against the
Loan Parties provided for in the Initial CCAA Order is, for any reason, lifted
or otherwise terminated with respect to any Collateral having a value greater
than $1,000,000;

 

35

--------------------------------------------------------------------------------


 

(v)                                 the commencement of any other action or
entry of any order in connection with the Insolvency Proceedings that would
reasonably be expected to have a Material Adverse Effect;

 

(vi)                              the U.S. bankruptcy case is dismissed or
converted to a Chapter 7 case or a Chapter 11 trustee or an examiner with
enlarged powers relating to the operations of the business of any Loan is
appointed;

 

(vii)                           any other super-priority claim that ranks senior
or pari passu with the DIP Charge shall be granted in the Insolvency Proceedings
after the Initial CCAA Order;

 

(viii)                        the prohibition on payment of prepetition
obligations is lifted, except as may be agreed in writing by the Required
Lenders; or

 

(ix)                              there is an entry of a postpetition judgment
in excess of $1,000,000.

 

(f)                                   Plan.  A plan has not been sanctioned by
the CCAA Court pursuant to the Insolvency Proceedings prior to December 31,
2013.

 

SECTION 8.2.                                               Action if
Bankruptcy.  If any Event of Default described in Section 8.1(e) shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations hereunder shall automatically be and become immediately due and
payable, without demand, protest or presentment or notice of any kind, all of
which are hereby expressly waived by Borrower and its Subsidiaries.  Without
limiting the foregoing but subject to the Initial CCAA Order, the Administrative
Agent and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

 

SECTION 8.3.                                               Action if Other Event
of Default.  If any Event of Default (other than any Event of Default described
in Section 8.1(e)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Required Lenders, may, by notice to Borrower declare
(a) the Commitments (if not theretofore terminated) to be terminated and/or
(b) all of the outstanding principal amount of the Loans and all other
Obligations hereunder to be due and payable, whereupon the Commitments shall
terminate and the full unpaid amount of such Loans and other Obligations shall
be and become immediately due and payable, without demand, protest or
presentment or notice of any kind, all of which are hereby waived by Borrower
and its Subsidiaries.  Without limiting the foregoing but subject to the Initial
CCAA Order, the Administrative Agent and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

 

ARTICLE IX
AGENT

 

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A.,
Toronto Branch, as the Administrative Agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to it by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

 

Any bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

36

--------------------------------------------------------------------------------


 

The Administrative Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise following its receipt of
written instructions from the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of their Subsidiaries that is communicated to or obtained by
the bank serving as the Administrative Agent or any of its Related Parties in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2) or in the absence of its own
gross negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT BE INDEMNIFIED IN
THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Borrower or a Lender, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor or Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders and Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in good faith consultation with Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders

 

37

--------------------------------------------------------------------------------


 

and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, respectively, which shall be a bank with an office in
Toronto, Canada or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, as the case may be, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 10.12).  The
fees payable by Borrower to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon any Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1.                                        Notices.  Except in the
case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to Borrower, to:

 

Lone Pine Resources Canada Ltd.

Suite 1100, 640 5th Avenue SW

Calgary, Alberta T2P 3G4

Canada

Attention:                                         Vice President - Finance

Telephone:                                   403-292-8000

Facsimile:                                         403-292-8072

 

(b)                                 if to the Administrative Agent:

 

JPMorgan Chase Bank, N.A., Toronto Branch

200 Bay Street, Floor 18

ON1-1800

Toronto, Ontario M5J 2J2

Canada

Attention:                                         Amanda Vidulich

Telephone:                                   416-981-9235

Facsimile:                                         416-981-9128

 

38

--------------------------------------------------------------------------------


 

With a copy to:

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attention:                                         Brian P. Orlando

Telephone:                                   214-965-3245

Facsimile:                                         214-965-3280

 

(c)                                  if to any Lender, to it at its address (or
telecopy number) provided to the Administrative Agent and Borrower or as set
forth in its “Administrative Questionnaire” as defined in this Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.2.                                        Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 Neither this Agreement nor any of the Loan
Documents nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Borrower and the Required Lenders or by Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce, or otherwise release Borrower from
its obligation to pay, the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender adversely affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section 10.2,
Section 2.10 (unless a lesser vote is otherwise required pursuant to this
Section 10.2) or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (vi) except
as expressly provided herein, release all or any part of the Collateral from the
Liens of the DIP Charge, without the written consent of each Lender; provided
further that no such agreement shall amend, waive, modify or otherwise affect
the rights or

 

39

--------------------------------------------------------------------------------


 

duties of the Administrative Agent without the prior written consent of the
Administrative Agent; provided further that the Administrative Agent shall have
the right to execute and deliver any release of Lien (or other similar
instrument) without the consent of any Lender to the extent such release is
required to permit Borrower or a Restricted Subsidiary to consummate a
transaction permitted by the Loan Documents; provided further that any Lender or
Affiliate of any Lender which is a party to a Hedging Agreement shall have the
right to execute and deliver any amendments, modifications or replacements to
such Hedging Agreement to which it is a party without the consent of any Loan
Party, any Lender, any Affiliate of a Lender or the Administrative Agent.

 

SECTION 10.3.                                        Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Borrower shall pay (i) all legal, printing,
recording, syndication, travel, advertising and other reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arranger (on a solicitor and his own client
basis), in connection with the syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the Loan Documents and each other document or instrument relevant to
this Agreement or the Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) the filing,
recording, refiling or rerecording of the DIP Charge and/or any financing
statements relating thereto and all amendments, supplements and modifications
to, and all releases and terminations of, any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof, and (iii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender (on a solicitor and his own client basis), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Borrower shall indemnify the Administrative
Agent, the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee (on a solicitor and
his own client basis), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Financing Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any real property constituting Collateral or any other
property currently or formerly owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity and release shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL).

 

40

--------------------------------------------------------------------------------


 

(c)                                  To the extent that Borrower fails to pay
any amount required to be paid by Borrower to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Financing Transactions, any Loan or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

SECTION 10.4.                                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person who is not a Foreign Lender; provided that (i) except in the
case of an assignment to a Lender or a Lender Affiliate, the Administrative
Agent must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall be in increments of
C$100,000 and not less than C$100,000 unless the Administrative Agent otherwise
consents, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of C$3,500, (v) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, and (vi) after giving effect to any assignment hereunder, the
assigning Lender shall have a Commitment of at least C$100,000 unless the
Administrative Agent otherwise consents.  Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to the Loan Documents and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under the Loan Documents (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall

 

41

--------------------------------------------------------------------------------


 

cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15,  2.17, 2.18, 2.20 and 10.3 and be subject to the terms of
Section 10.12).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of Borrower, shall maintain at one of its offices in
Toronto, Canada, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of the Loan Documents,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register and will provide prompt written notice to Borrower of the
effectiveness of such assignment.  No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(e)                                  Any Lender may, without the consent of
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities which are resident in Canada for purposes of the Income Tax
Act (Canada) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the second proviso to Section 10.2(b) that
affects such Participant.  Subject to paragraph (f) of this Section, Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 2.15,  2.17 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Sections 10.8 and 10.12 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.

 

(g)                                  Any Lender may at any time pledge or assign
a Lien in all or any portion of its rights under this Agreement to secure
obligations of such Lender, and this Section shall not apply to any such pledge
or assignment; provided that no such pledge or assignment of a security interest
shall release a

 

42

--------------------------------------------------------------------------------


 

Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)           Notwithstanding the foregoing, or any other provision of the Loan
Documents, assignments by Lenders may only be made to other then existing
Lenders or to lenders under the Existing Credit Facility.

 

SECTION 10.5.             Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Arranger or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.17, 2.18, 2.20, 10.3, 10.12 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 10.6.             Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.7.             Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.8.             Right of Setoff.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of Borrower or any of its Restricted Subsidiaries against
any and all the obligations of Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that any such set off and application shall be
subject to the provisions of Section 2.18.

 

43

--------------------------------------------------------------------------------


 

SECTION 10.9.             GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE
THEREIN.

 

(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ALBERTA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE
PROVINCE OF ALBERTA.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE PROVINCE OF ALBERTA.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

SECTION 10.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

 

44

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.           Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.           Confidentiality.  The Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedging
Agreement or any securitization transaction, (g) with the consent of Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by any Person or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Loan Parties.  For purposes of this Section, “Information” means
all information received from the Loan Parties relating to such Loan Parties or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Loan Parties; provided that, in the case of information
received from Borrower after the date of this Agreement, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 10.13.           Interest Rate Limitation.  It is the intention of the
parties hereto to conform strictly to applicable interest, usury and criminal
laws and, anything herein to the contrary notwithstanding, the obligations of
Borrower and the Guarantors to a Lender or the Administrative Agent under this
Agreement or any Loan Document shall be subject to the limitation that payments
of interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to such Lender or Agent limiting rates
of interest which may be charged or collected by such Lender or Agent. 
Accordingly, if the transactions contemplated hereby or thereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or the Administrative Agent (including the laws of any jurisdiction whose laws
may be mandatorily applicable to such Lender or Agent notwithstanding anything
to the contrary in any Loan Document then, in that event, notwithstanding
anything to the contrary in Loan Document, it is agreed as follows:

 

(a)           the provisions of this Section shall govern and control;

 

(b)           the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender or the Administrative
Agent shall under no circumstances exceed the maximum amount of interest allowed
by applicable law (such maximum lawful interest rate, if any, with respect to
each Lender and the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent herein called the “Highest Lawful Rate”), and any excess
shall be cancelled automatically and if theretofore paid shall be credited to
Borrower by such Lender or the Administrative Agent (or, if such consideration
shall have been paid in full, such excess refunded to Borrower);

 

(c)           all sums paid, or agreed to be paid, to such Lender or the
Administrative Agent for the use, forbearance and detention of the indebtedness
of Borrower to such Lender or the Administrative Agent hereunder or under any
Loan Document shall, to the extent permitted by laws applicable to such Lender
or the Administrative Agent, as the case may be, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;

 

(d)           if at any time the interest provided pursuant to this Section or
any other clause of any Loan Document, together with any other fees or
compensation payable pursuant to any Loan Document and deemed interest under
laws applicable to such Lender or the Administrative Agent, exceeds that amount
which would have accrued at the Highest Lawful Rate, the amount of interest and
any such fees or compensation to accrue to such Lender or the Administrative
Agent pursuant to any Loan Document shall be limited, notwithstanding anything
to the contrary in any Loan Document, to that amount which would have accrued at
the Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender or the Administrative Agent
pursuant to any Loan Document below the Highest Lawful Rate until the total
amount of interest accrued pursuant to any Loan Document, as the case may be,
and such fees or compensation deemed to be interest equals the amount of
interest which would have accrued to such Lender or Agent if a varying rate per
annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section) or thereof, as applicable, had at all
times been in effect, plus the amount of fees which would have been received but
for the effect of this Section; and

 

(e)           with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender or the Administrative Agent would cause such Lender to charge
Borrower a criminal rate of interest, the Lenders and the Administrative Agent
agree that they will not require the payment or receipt thereof or a portion
thereof which would cause a criminal rate of interest to be charged by such
Lender or the Administrative Agent, as applicable, and if received such affected
Lender or the Administrative Agent will return such funds to Borrower so that
the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

 

SECTION 10.14.           NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

SECTION 10.15.           USA Patriot Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Parent and its Subsidiaries, which information
includes the name and address of Parent and any Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Parent and its Subsidiaries in accordance with the Act,
as applicable.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

 

By:

/s/ Timothy S. Granger

 

Name: Timothy S. Granger

 

Title: President & Chief Executive Officer

 

 

 

 

 

LONE PINE RESOURCES CANADA LTD.

 

 

 

 

 

 

By:

/s/ Shane K. Abel

 

Name: Shane K. Abel

 

Title: Vice President, Finance & Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent and as a
Lender

 

 

 

 

 

 

By:

/s/ Geraldine King

 

Name: Geraldine King

 

Title: Special Credits Senior Asset Manager

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

By:

/s/ Michael M. Johnson

 

Name: Michael M. Johnson

 

Title: Vice-President

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., CANADIAN BRANCH, as a Lender

 

 

 

 

 

By:

/s/ David Foltz

 

Name:

David Foltz

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Lender

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Neel Chopra

 

Name:

Neel Chopra

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ John Pagazani

 

Name:

John Pagazani

 

Title:

Senior Manager

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender

 

 

 

 

 

By:

/s/ Supriya Sarin

 

Name:

Supriya Sarin

 

Title:

Senior Director

 

 

 

 

 

 

 

By:

/s/ Doug Brown

 

Name:

Doug Brown

 

Title:

Vice-President & Deputy

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

 

Lender

 

Commitments

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

C$

3,332,000

 

Bank of Montreal

 

C$

2,000,000

 

Wells Fargo Bank, N.A., Canadian Branch

 

C$

1,667,000

 

The Toronto-Dominion Bank

 

C$

1,167,000

 

The Bank of Nova Scotia

 

C$

1,167,000

 

Canadian Imperial Bank of Commerce

 

C$

667,000

 

TOTAL:

 

C$

10,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.9

 

SUBSIDIARIES; RESTRICTED SUBSIDIARIES

 

Name

 

Ownership Interest

 

Percentage
of
Ownership

 

Chief
Executive
Office

 

State/ Province
of Organization

 

Principal
Place of
Business

 

Federal Taxpayer
Identification/
Canadian Business
Number

 

Lone Pine Resources Canada Ltd.

 

Lone Pine Resources Inc.

 

86.56

%

Calgary

 

Alberta

 

Canada

 

208350801

 

 

 

Wiser Oil Delaware, LLC

 

11.97

%

 

 

 

 

 

 

 

 

 

 

Wiser Delaware LLC

 

1.47

%

 

 

 

 

 

 

 

 

Lone Pine Resources (Holdings) Inc.

 

Lone Pine Resources Canada Ltd.

 

100

%

Calgary

 

Alberta

 

Canada

 

2014415679

 

Wiser Oil Delaware, LLC

 

Lone Pine Resources Inc.

 

100

%

Calgary

 

Delaware

 

Canada

 

75-2699737

 

Wiser Delaware LLC

 

Lone Pine Resources Inc.

 

99

%

Calgary

 

Delaware

 

Canada

 

75-2707365

 

 

 

Wiser Oil Delaware, LLC

 

1

%

Calgary

 

Delaware

 

Canada

 

75-2707365

 

 

All subsidiaries are restricted.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

1.                                      Demand promissory note from the Borrower
in favour of Lone Pine Resources (Holdings) Inc. in the aggregate principal
amount of C$57 million

 

2.                                      Equity investment by Borrower in Lone
Pine Resources (Holdings) Inc. (formerly Forest Oil Energy Corporation) —
5,700,100 common shares representing 100% of the outstanding shares of Lone Pine
Resources (Holdings) Inc.

 

3.                                      Equity investment by Parent in Borrower
— 1,823 Class A common shares representing 100% of the outstanding Class A
common shares of Borrower and approximately 86.56% of the outstanding Borrower
shares of any class

 

4.                                      Equity investment by Wiser I in Borrower
— 31 Class B common shares representing approximately 10.95% of the outstanding
Class B common shares of Borrower and approximately 1.47% of the outstanding
Borrower shares of any class

 

5.                                      Equity investment by Wiser II in
Borrower — 252 Class B common shares representing approximately 89.05% of the
outstanding Class B common shares of Borrower and approximately 11.97% of the
outstanding Borrower shares of any class

 

6.                                      Equity investment by Parent in Wiser II
— 100% of the membership interests in Wiser II

 

7.                                      Equity investment by Parent in Wiser I —
99% of the membership interests in Wiser I

 

8.                                      Equity investment by Wiser II in Wiser I
— 1% of the membership interests in Wiser I

 

--------------------------------------------------------------------------------